                                                                          !N CLERK'S C)i
                                                                      USDISTRIGl CCltR! L .


 UNITED STATES DISTRICT COURT                                         ^ JaN 0                  -
 EASTERN DISTRICT OF NEW YORK
                                                       X              BROOKLYN OFFICE
JERRY EARL REMBERT,
                                   Plaintiff,
                      - against-                           MEMORANDUM DECISION
                                                           AND ORDER
COMMISSIONER OF SOCIAL SECURITY,                           2:I9-CV-00820(AMD)
                                   Defendant.
                                                       X

ANN M.DONNELLY,United States District Judge:

        The plaintiff seeks review of the Commissioner of Social Security's decision that he was

not disabled for the purposes of receiving supplemental security income under Title XVI ofthe

Social Security Act. For the reasons that follow, I remand the case for further proceedings.

        The plaintiff applied for supplemental security income on July 31, 2015, alleging

disability as a result of mental health symptoms associated with bipolar disorder and depression.

(Tr. 13, 182.) After his claim was denied on December 1, 2015, the plaintiffrequested ahearing.

(Tr. 13.) Administrative Law Judge Michael Carr held a hearing on December 7, 2017, at which

a vocational expert and the plaintiff, who was represented by counsel, testified. (Tr. 35.)

       The ALJ denied the plaintiffs claim for benefits, concluding he had the residual

fiinctional capacity to "perform a full range of work at all exertional levels, but with the

following nonexertional limitations:" he could perform only "simple, routine tasks" and "tolerate

occasional contact with supervisors, co-workers, and the general public." (Tr. 17.)

       The Appeals Council denied the plaintiffs request for review on December 19, 2018.

(Tr. 4.) The plaintiff commenced this action on February 11, 2019, and both parties moved for

judgment on the pleadings. (ECF Nos. 1, 15, 20.)
                                   STANDARD OF REVIEW

        A district court reviewing a final decision ofthe Commissioner must determine "whether

the correct legal standards were applied and whether substantial evidence supports the decision."

Butts V. Barnhart, 388 F.3d 377, 384(2d Cir. 2004)as amended on reh'g in part,416 F.3d 101

(2d Cir, 2005). The court must uphold the Commissioner's factual findings ifthere is substantial

evidence in the record to support them. 42 U.S.C. § 405(g). "Substantial evidence" is "more

than a mere scintilla" and "means such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion." Richardson v. Perales,402 U.S. 389,401 (1971)(internal

citation omitted). "Although factual findings by the Commissioner are 'binding' when

'supported by substantial evidence,"'the court will not defer to an ALJ's determination "[wjhere

an error oflaw has been made that might have affected the disposition ofthe case." Pollard v.

Halter, 377 F.3d 183, 188-89(2d Cir. 2004)(quoting Townley v. Heckler, 748 F.2d 109,112(2d

Cir. 1984)(internal citations omitted)). Thus,"[e]ven ifthe Commissioner's decision is

supported by substantial evidence, legal error alone can be enough to overturn the ALJ's

decision." Ellington v. Astrue,641 F. Supp. 2d 322,328(S.D.N.Y. 2009)(citation omitted).

                                          DISCUSSION

       The plaintiff alleges two points oferror:(1)failure to develop the record and a resulting

misapplication ofthe treating physician rule; and(2)improper analysis ofthe plaintiffs

credibility. Because I agree that the ALJ did not adequately develop the record or properly

evaluate the plaintiffs credibility, I remand the case for further proceedings.

I.     Duty to Develop the Record

       "Social Security proceedings are inquisitorial rather than adversarial." Sims v. Apfel, 530

U.S. 103,110-11 (2000). Accordingly, an ALJ "must... affirmatively develop the record in
 light ofthe essentially non-adversarial nature ofa benefits proceeding." Moran v. Astrue, 569

 F.3d 108,112(2d Cir. 2009)(internal quotation marks and citation omitted). "Whether the ALJ

 has met his duty to develop the record is a threshold question." Craig v. Comm 'r ofSoc. Sec.,

 218 F. Supp. 3d 249,261-62(S.D.N.Y. 2016). An ALJ is obligated to request missing

 information from a physician when he "is not able to fully credit a treating physician's opinion

 because the medical records from the physician are incomplete or do not contain detailed support

 for the opinions expressed," or where there is a "clear gap" in the record. Correale-Englehart v.

 Astrue,687 F. Supp.2d 396,428(S.D.N.Y. 2010)(citations omitted).

         The ALJ gave "limited weight" to the treating medical source statements prepared by

 Licensed Clinical Social Worker Maria Liguori and co-signed by Dr. Tom Tuzel, concluding that

 the record did not support their conclusions that the plaintiff had "relatively severe" limitations.

(Tr. 19-20.) The ALJ noted, however,that the medical record was "sparse" and that the

 physicians' opinion was "a checklist form that d[id] not provide an analytical narrative, but

simply refer[ed] to the attached treatment records." (Tr. 19-20.) According to the ALJ,the "gap

in treatment records" and absence of more recent treatment records "suggest[ed] that the

[plaintiff]'s mental health symptoms ha[d] stabilized over time ...." (Tr. 18-19.) An ALJ

should not reject a treating physician's findings simply because there are gaps in the record. See

Rosa V. Callahan, 168 F.3d 72,79(2d Cir. 1999)("[A]n ALJ cannot reject a treating physician's

diagnosis without first attempting to fill any clear gaps in the administrative record.").

         The record suggests that there are additional records. The plaintifftestified that he was

treated three times a week for about three years at his treating physicians' facility.^ (Tr. 41.)

The Government,conceding that the record is "unclear," notes that a state psychological


'Some ofthe treating physicians' notes state that the plaintiff only sought treatment once a week. {See,
e.g., Tr. 338.)

                                                    3
consultant—^whose opinion the ALJ gave "some weight"—^requested additional documents from

the treating physicians but was unable to obtain them. (Tr. 20-1 at 12, 20.) While plaintiffs

counsel did not seek to complete the record (Tr. 38),^ "[t]he ALJ's affirmative duty to develop

the record 'exists even when the claimant is represented by counsel.'" Klemens v. Berryhill, 703

F. App'x 35, 36(2d Cir. 2017)(summary order)(citation omitted). On remand,the ALJ should

request additional records from the plaintiffs treating physicians, including analytical

information supporting their opinions.^

III.    Credibility Determination

        While an ALJ must take a plaintiffs reports of pain and other limitations into account, he

"is not required to accept the claimant's subjective complaints without question." Genier v.

Astrue, 606 F.3d 46,49(2d Cir. 2010). Ifthe "allegations of pain are not substantiated by the

objective medical evidence, the ALJ must engage in a credibility inquiry." Gallagher v. Colvin,

243 F. Supp. 3d 299,306(E.D.N.Y. 2017). The ALJ should consider seven factors when

determining credibility:(1)the claimant's daily activities;(2)the location, duration, frequency,

and intensity ofthe pain;(3)precipitating and aggravating factors;(4)the type, dosage,

effectiveness, and side effects of any medications taken to alleviate the pain;(5)any treatment,

other than medication, that the claimant has received;(6)any other measures that the claimant




^ Although the plaintiffs appellate counsel argues that the plaintiff was pro se and represented by non-
attomeys at his administrative hearing(EOF No. 16 at 9-10), the record establishes that an attorney
represented the plaintiff at the December 7,2017 hearing. (Tr. 37.)

^ Since the administrative record's completeness is a threshold question, I do not reach the question of
whether the record supports the ALJ's finding. "Even ifthe ALJ's decision might otherwise be supported
by substantial evidence, the Court cannot reach this conclusion where the decision was based on an
incomplete record." Moreau v. Berryhill, No. 3:17-CV-396, 2018 WL 1316197, at *4(D. Conn. Mar. 14,
2018)(citation omitted).
employs to relieve the pain; and (7) other factors concerning the claimant's functional limitations

and restrictions as a result of the pain. § 404.1529(c)(3)(i)-(vii).

        While the ALJ listed the plaintiffs subjective complaints, including his lack of

motivation, reliance on someone else to do his shopping and cleaning, and past struggles with

alcohol and drugs, and found that the medical evidence did not support the plaintiffs statements

(Tr. 17), he did not discuss the plaintiffs daily activities or aggravating stressors, or explain how

he balanced the various credibility factors. Nor did he refer to the credibility factors or specify

the extent to which he credited the plaintiffs testimony. See Kane v. Astrue, 942 F. Supp. 2d

301, 314(E.D.N.Y. 2013)(finding legal error when the ALJ did not explicitly refer to or discuss

any of the credibility factors)(collecting cases).

        On remand, the ALJ should explain the basis for his conclusion that the plaintiffs

testimony was not entirely consistent with the medical evidence and other evidence in the record.

The ALJ should include a specific credibility determination and identify any inconsistencies

between the plaintiffs testimony and the rest of the record.

                                          CONCLUSION


        The Commissioner's motion for judgment on the pleadings is denied, and the case is

remanded for further proceedings consistent with this opinion.



SO ORDERED.




                                                           s/Ann M. Donnelly
                                                       Ann M. Donnelly
                                                       United States District Judge

Dated: Brooklyn, New York
       January 7, 2020
